                            UN ITED STA TES D ISTRICT COU RT
                            SOU TH ERN D ISTRICT OF FLO RID A

                      C A SE N O .l8-cv -8o3os-D im itrouleasN atthew m an


K EN NETH W O LINER ,M .D .,

       Plaintiff,
                                                                FILED by            D.C.

                                                                   N2k 2 12218
M ARTHA SOFRON SKY ,K RISTEN
SUM M ERS,LOU ISE W ILH ITE ST.                                    SsJ.J)'
                                                                         l))!bi%l
                                                                       o.oFF'u,
                                                                                 W7. E
                                                                               .-w na.
LAU REN T,and LU CY G EE,

       D efendants.


 O R DER G M N TIN G D EFEN DA N TS'M O TIO N FO R PRO TEC TIV E O RD ER FR O M
  NON-PARTY SUBPOENA ISSUED TO THE DEPARTM ENT OF HEALTH IDE 871
   A ND DEN Y IN G A S M O O T DEFEN D AN TS'M O T IO N TO ST RIK E PLA IN TIFF'S
          CERTIFICATE OF NON-OBJECTION A S UNTIM ELY IDE 861

       TH IS C A USE is before the Courtupon D efendants,K risten Sum m ers,Louise W ilhite

St.Lalzrent, and Lucy Gee's Motion to Strike Plaintiff's Certificate of Non-objection as
Untimely (DE 861 and Defendants'M otion for Protective Order from Non-party Subpoena
issued totheDepartmentofHealth (DE 871.Thesematterswerereferred totheundersignedby
United States DistrictJudge W illiam P.Dim itrouleasupon an Orderreferring alldiscovery to the

undersigned for tinal disposition. See D E 17. Pro Se Plaintiff, K enneth W oliner, filed his

ResponsetotheM otiontoStrikegDE 861andtheM otionforProtectiveOrder(DE 871onOctober
29,2018.(DE 911.
       A . ProceduralH istory

       On October 12,2018,Plaintifffiled his Certificate ofNon-objection (DE 841,which

                                               1
stated- and certified- that dsno objections were filed to the Notice of Production from the
Non-partydated September30,2018.'9gDE 841.Presumably,Plaintiffwasreferringtotheseries
ofem ailshe sentto Defendantson Septem ber30,2018.Defendantsinitially wereconfused asto

whetherPlaintiff sthree em ailed requests w ere issued by Plaintiffas a RequestforProduction to

DefendantstmderRule34orasanoticeofnon-partysubpoenaunderRule45(a)(4)(DE 82,pgs.
1-2,!1and2)andhavenow apparentlyconstnzedthem tobeanoticeofprodudionofanon-party
subpoena.(DE 86,pg.1,!11.DefendantsobjectedtothosethreeemailrequestsandfiledaM otion
for Protective O rder on October 5, 2018, a w eek before Plaintiff filed his Certitk ate of

Non-objection.lgj;yiggj.
        According to D efendants,the partiesatsom epointconferred on apotentialsubpoenato the

DepartmentofHealth.(DE 86,pg.2,!3).Plaintiffinitiallyrepresentedthathewouldonlysenda
subpoenatotheDOH forDefendants'employmentfiles,and Defendantsdidnotobject.1d.After
the Certificate w astiled,defense counselim m ediately requested a copy ofthe subpoena issued to

theDepartmentofHea1thbyDefendant.(DE 86,pg.2,!41.Defendantsassertthat,uponreview of
the subpoena,they leam ed thatthere wereeightadditionalrequests included in the subpoena duces

tecum whichwereneverdiscussedbytheparties.gDE 86,pg.2,!4).
        On October 16,2018,D efendants filed their M otion to Strike Plaintiff's Certificate of

Non-objection asUntimely (DE 864.ln theirM otion,they assertthatthey werenotprovided a

 l On October30, 2018,theCourtgrantedDefendants'Moti     on(DE921,stating:tçltlotheextentthatPlaintiffintended
thethreereferenced emailsto berequestsforproductionunderRule34,Defendantsarenotrequiredtorespond.And
further,totheextentthatPlaintiffintendedthethreereferencedemailstobenoticesofsubpoenasunderRule45,any
resultantsubpoenasarequashed andshallbeofno forceand effect.Anyparty ornon-partyw horeceivesa subpoena
based upon the three em ails referenced in this Order shallnot be required to respond.The Court's granting of
Defendants'MotionforProtectiveOrderhereiniswithoutprejudicetoPlaintiff'sabilitytoissueaproper,clearand
specificrequestforproductionunderRule34 and Rule26(b)(1),orto issueapropersubpoenatoanon-party afterfu11
compliancewiththerequirementsofRule45andRule26(b)(l),inatimelymannerinaccordancewiththeCourt's
SchedulingOrder(DE 8).'*
                                                  2
copy ofthesubpoenabeforeitwasissued,and thattheywould review thesubpoenatodetermineif

theywouldmakeanobjection.On October17,2018,DefendantsfiledtheirM otionforProtective
Orderfrom Non-party Subpoenaissued to theDepartmentofHealth (DE 87).In theirM otion,
DefendantsobjecttoPlaintiffsRequestsforrecordsrelatingtoPlaintiffsallegationthattheMP3
recording atissue in thiscase w as apublic record,which isthe basisofPlaintiff spending law suit

in statecourtunderthePublicRecordsAct.(DE 87,pg.21.Defendantsarguethatthedocuments
are not relevant to the claim s in the instant case,and they are overbroad, irrelevant, and not

proportionalto the needsofthe case.1d.

        Plaintifffiled hisResponse to Defendants'M otion to Strike (DE 86qand Defendants'
M otion forProtectiveOrdergDE 87jonOctober29,2018.(DE 911.2 Inhis Response, heargues
thatheproperlynoticedDefendantsofthissubpoenaonseveraloccasions.(DE 9l,pg.5).Healso
claim sthatthe requested evidence isrelevantto Sishow thatD efendants...recklessly ornegligently,

destroyed evidence.''(DE 91,pg.61.Plaintiffstatesthatheikseeksevidencerelevantto show that
D efendants, who the Court deem s are prosecutors, recklessly or negligently, destroyed

evidence.''3 gDE 91,pg 6,! 151.
                          .



        B. Analysis

        The Courthascarefully reviewed Defendants'M otionsgDE 86,DE 871and Plaintiffs
2TheCourtnotesthatpursuanttotheCourt'sOrderSettingDiscoveryProcedure(DE 181,ofwhichPlaintiffiswell
aware,Plaintiff'sResponse toD efendant'sM otionto Strike wasdueto beGled no laterthan October23,2018,and
Plaintiff's Response to Defendants' M otion to Strike was due to be Gled no later than October 24,2018.Yet,
Plaintiff'sResponse wasnotGled untilOctober29,20l8and he hasneversoughtleaveoftheCourtforperm ission
to file his Iate Response.This is notPlaintiff's firstviolation of the Court's Orders.See,e.g.,Order Denying
Plaintiff'sMotiontoCompelwithoutPrejudice(DE 28,pgs.1-2);OrderGrantingDefendants'MotiontoCompel
andforProtectiveOrderandGrantingDefendants'MotionforExtensionofTimetoTakePlaintiff'sDeposition(DE
64,pg.4:Section (b));OrderGranting Defendants'Objectionto PlaintifpsNoticeofProduction ofNon-parties
served September30,2018orintheAlternative,MotionforProtectiveOrder(DE 92,pgs.1-2).Plaintiffhasbeen
repeatedly w arned and ordered to com ply with the Court'sOrdersand yethe continuesto know ingly violatethem .
Plaintiffisyetagain orderedtofullyandcom pletely com ply withallCourtOrdersand Rules.
3 Plaintiffcitesa crim inalcase, Jencksv.Unit
                                            edstates,353U.S.657 (1957)>in supportofthisassertion.
                                                     3
Response(DE 911.Defendants'M otionto Strike(DE 861wasfiledonOctober16,2018,andtheir
MotionforProtectiveOrdergDE 871wastiledonOctober17,2018.Asathreshold matter,andas
noted in footnote 1,Plaintiff s Response w as untim ely pursuant to the express language ofthe

Court'sOrderSettingDiscovery Procedure gDE 181,which requiresan opposingpartyto filea
responseto apendingmotionwithin fivebusinessdaysofservieeofthediscoverymotion.gDE
181.PlaintifpsResponsetoDefendants'M otion to Strikewasdueon Tuesday,October23,2018
and hisResponse to Defendants'M otion forProtective Orderw asdue on W ednesday,O ctober24,

2018. PlaintifftiledhisResponsetivedayslater,onM onday,October29,2018.gDE 91J,without
ever seeking leave ofthe Court.The Courtrecognizes thatPlaintiffispro se in thiscase and has

considered the Response according to the standard forpro se parties established by the Eleventh

Circuit,which statesthatStlplro sepleadingsareheldto alessstringentstandardthan pleadings
drafted by attorneys and w ill,therefore,be liberally construed.'' Tannenbaum v. U S.,148 F.3d

1262,1263(11th Cir.1998).Thelessstringentstandarddoesnotgiveaprosepartytherightto
violate CourtOrdersorrules.The Courthas sufficientbasis to strike Plaintiff'slate Response but

declinesto do so atthistim e.H ow ever,the Courthasnoted Plaintiff spriorviolationsand the fact

thatPlaintiffhas been previously warned thathe m ustcom ply w ith allapplicable rules and court

orders.See f.n.1,supra.Plaintiffisw arned once again thathisrepeated violationsofCourtOrders

shallnotbe tolerated by this Court.

       The Courthas carefully review ed the M otions,Plaintiff sResponse,and the record in this

case,and agreesw ith Defendants'position thatthe docum ents soughtby Plaintiffin subsectionsF,

G , H , and 1 of the subpoena duces tecum to the D epartm ent of H ea1th appear to be largely

irrelevantto this case.They also appearto be largely disproportionate underRule 26(b)(1).It

                                              4
appears that Plaintiff seeks, inter alia, ûsall docum ents'' relating to the SiApril 29, 2013 M P3

Recording,'' the com m unication w hich Skw hich Plaintiff claim s w as illegally recorded by

D efendant Sofronsky,and illegally disclosed at his adm inistrative hearing by St. Laurent and

Summers.''(DE 87,pg.2,f.n.1).Plaintiffseeksnumerous additionaldocuments.Defendants
properly seek aprotective orderunderRule26(c)on thebasisthattherequestsareoverbroad,
harassing,burdensome,andirrelevant.(DE 87,pg.41.TheCourtfindsthatPlaintiffsrequestsare,
at least in part,frivolous and harassing in an apparent effortto cause ulm ecessary expense and

burden to D efendants.The requests are also in large partvague,confusing,overbroad,unduly

burdensom e,irrelevant,and disproportionate to this case.

       Federal Rule of Civil Procedure 26(b) defines the scope of discovery as tsany
non-privileged m atter that is relevant to any party's claim or defense and proportional to the

needsofthecase.''ln lightofPlaintiff'spending complaint(DE 1-2,pg.131and Defendants'
Answers(DE 4,DE 51,the documentssoughtby Plaintiffexceed the scopeofdiscoveryunder
Rule 26(b)(1).ln such a case,Rule 26(c)(1)providesthatapartyoranypersonmay movefora
protective order,and the kçcourtm ay,forgood cause,issue an order to protect a party orperson

from annoyance, em barrassm ent, oppression or undue burden or expense.'' Fed. R . Civ. P.

26(c)(1).Defendantshaveestablished good cause fortheentry ofaprotective order.Plaintiff's
argum entthatthe Courthassupposedly deem ed the D efendantsasprosecutorswho m ustadhereto

acriminallaw standard (DE 91,pg.6,! 151isfrivolous.
       Accordingly,Defendants'M otion for Protective Order (DE 871 is GRANTED.The
Court's granting ofDefendants'M otion for Protective Order herein is withoutprejudice to
Plaintiff'sability to issuea propersubpoenato anon-party which fully complieswith (1)the
requirem ents ofRule 45 including the requirem entof propernotice to D efendants in accordance

with thatrule;(2) the relevancy and proportionality requirements of Rule 26(b)(1),
                                                                                 '(3) the
cooperation and conferralrequirem ents ofthe FederalRules of CivilProcedure and this Court's

Order Setting Discovery Procedure (DE 1814and (4) the deadlines setforth in the Court's
SchedulingOrder(DE 81.4

         AstoPlaintiffsCertiticateofNon-objedion gDE 84)datedOdober12,2018,theCourt
tinds itto be inaccurate and m isleading to this Court.This is so for several reasons.First, on

October5,2018,seven daysbeforePlaintifftiled hisCertificate ofNon-objection,Defendants
filedobjectionstotheSeptember30,2018emailssentby Plaintiff(DE 821.Second,Defendants
didobjecttoPlaintiffsemailsin emailcorrespondencedatedOdober1,2018 tDE 91-1,pg.101,
beforePlaintiffEledhiscertitkateofnon-objection.Third,DefendantsentanemailtoPlaintiffon
O ctober9,2018,agreeing to Plaintiff ssending a subpoena to the D epartm entofH ea1th ûsin order

to obtainthepersonnelfilesofM s.Summers,M s.St.Laurent,andM s.Gee''(DE 91-1,pg.352,
and notforthe entirety ofthe docum ents soughtby Plaintiffin his subpoena.In tnlth,D efendants

didhaveobjectionstomanyofthedocumentssoughtbyPlaintiff,eventhoughDefendantsdidnot
objectto Plaintiffserving a subpoenaupon the DepartmentofHea1th forthepersolmelfilesof
Defendants Sum m ers,St.Laurent,and Gee.A l1ofthisw as know n to Plaintiffbefore he filed his

inaccurate and misleading Certificate of Non-objection on October 12,2018.The Court
adm onishes Plaintiffto be truthfuland accurate in hisfilings w ith thisCourtata11future tim esor


4Defendants'counselandpro se Plaintiffare directed to conferin a good faith effortto simplify and expedite the
discovery process.lfDefendantshaveno objectionsto certain documentssoughtby Plaintiftlthen itshould bea
sim ple m atter for the parties to agree that Plaintiff can issue a subpoena,if necessary, for those documents in a
timely m anner.And,iftherearediscovery disputes,theDefendants'counselandpro sePlaintiffshould fullyconfer
asrequired by the Court'sOrderSetting Discovery Procedure (DE 18)beforeburdeningtheCourtwith further
discovery m otions.
                                                        6
face sanctions.

         Nonetheless,in lightofthe factthatthe Courthasherein granted Defendants'M otion for

ProtectiveOrder(DE 871,theCourtDENIESAS M OOT Defendants'M otiontoStrike(DE 861.
         DO NE and O R D ERED in Cham bers atW estPalm Beach,Palm Beach County,Florida,

this   / L<
         day ot-x ovem ber,2018.
                                                           fZA ,.-!
                                                               -

                                                        W ILLIA M M A T EW M AN
                                                        U nited States M agistrate Judge




                                              7
